DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 01/25/2021. Claims 1-20 are pending in the Application.  
 
Continuity/ priority Information     
The present Application 16/237793, filed 01/02/2019 is a continuation of 15403869, filed 01/11/2017, now U.S. Patent No. 10,204,009, which is a continuation in part of 15095558, filed 04/11/2016, now U.S. Patent No. 10,013,203, which is a continuation in part of 14088794, filed 11/25/2013, now U.S. Patent No. 9,311,187, and which Claims Priority from Provisional Application 61748891, filed 01/04/2013. 

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claims 1, 8 and 15, change “write-threshold number” to” write threshold number” by deleting the dash symbol as described in the specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15, the limitation as currently amended “each encoded data slice is one of a write-threshold number of encoded data slices included in a set of encoded data slices generated using per-data segment encoding values including a decode threshold” Is indefinite. The expression “encoded data slice is one of a write threshold number” fails to clearly define the encoded data slice a write threshold number is a number according to Applicant specification. Par. [0031] of the specification describes “and/or a write threshold number (W) to indicate a number of encoded data slices per set that must be accurately stored”.
  
Response to Arguments
Applicant's arguments filed on 01/25/2021 with the Amendment/ Remarks, with respect to the rejection of Claims 1-20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oster (U.S. Pub. No. 20100031082), have been fully considered but they are not persuasive, as set forth in the present office action.
Applicant argues that Oster fails to disclose selecting a slice to rebuild based on the number of errors associated with a particular storage unit, as recited by applicant's independent claims 1, 8, and 15. As stated in the prior Office action, basically, Applicant argues that selecting LUNs and/or blocks that were stored on the failed hard disk  on a 
In response to Applicant arguments, the Examiner notes “errors” in general are caused by failed hard disk regardless of the type of data being stored on a disk, i.e.  data blocks or encoded data, and as such they are functionally equivalent, since there is no recitation of unique device or function in the Claims for selecting slices having  errors in encoded data. The Claims broadly recite selecting encoded data slices with errors as a result of failures in data. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard (See MPEP 2111). 
  Nevertheless, Oster discloses in FIG. 4, a flow chart to achieve prioritized rebuilding of a hard disk. Par. [0038] a user selection of preferred LUNs and/or blocks may be received and stored along with the tracking data, as shown in block 430. 
Par. [0039] When the failure of a hard disk in a storage array is detected, as shown in block 440, an heuristic analysis of the tracking data of the failed hard disk is performed to compute the rebuild priority or order of LUNs and/or blocks that were stored on the failed hard disk, as shown in block 450. 
Par. [0040] block 460, the rebuilding may be performed by reconstructing the data from the failed hard disk on the failed hard disk drive itself after error checking, reformatting and/or reconfiguration of the failed hard disk. 

In response to Applicant arguments, clearly, selection of preferred LUNs and/or blocks and then detecting the failure in data of a selected hard disk in a storage array as disclosed by Oster is equivalent to selecting encoded data slices having errors as Claimed. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oster (U.S. Pub. No. 20100031082) Pub. Date: February 4, 2010. 
Regarding independent Claims 1, 8 and 15, Oster discloses Prioritized Rebuilding of a Storage Device, comprising: 
identifying an encoded data slice that includes an error to be rebuilt; [0019] FIG. 3 shows a storage array 120 may conform to RAID 6 and have five hard disk drives, namely disks A, B, C, D and E. The storage array 120 may include or be coupled with a controller, and the storage array 120 be include a network interface and/or a communications interface 
FIG. 4 shows a flow chart to achieve prioritized rebuilding of a hard disk. [0038] In one embodiment, a user selection of preferred LUNs and/or blocks may be received and stored along with the tracking data, as shown in block 430. The designation of a preferred LUN or block may be on a Boolean or binary scale, such that 0 is normal and 1 is preferred. The designation of a preferred LUN or block may be on another scale such as 0 through 9, 1 through 100. 
selecting a first slice-in-error to rebuild;  [0039] When the failure of a hard disk in a storage array is detected, as shown in block 440, an heuristic analysis of the tracking data of the failed hard disk is performed to compute the rebuild priority or order of LUNs and/or blocks that were stored on the failed hard disk, as shown in block 450. The heuristic analysis may be limited to computations involving the basic tracking data and may include computations of and/or analysis of the additional tracking data.
issuing and receiving at the rebuilding module, a decode threshold number of slices; [0037] The number of unique users or processes reading each logical unit may be maintained as additional tracking data, as shown in block 425. The number of unique users or processes writing to each logical unit may be maintained as additional tracking data, as shown in block 426. The numbers of unique users or processes referred to in blocks 425 and 426 may be stored as a tally or sum total. The numbers of 
rebuilding, by the rebuilding module, the first slice-in-error using the decode threshold number of slices; [0040] The failed hard disk may be rebuilt according to the heuristic analysis of the tracking data, as shown in block 460. The rebuilding may be performed by reconstructing the data from the failed hard disk on a replacement hard disk drive. In another embodiment, the rebuilding may be performed by reconstructing the data from the failed hard disk on the failed hard disk drive itself after error checking, reformatting and/or reconfiguration of the failed hard disk. 
Oster fails to explicitly disclose that the “slice-in-error is an encoded data slice that includes an error” as currently amended in the independent Claims 1, 8 and 15
However, identifying errors in encoded data slices as Claimed is functionally equivalent to identifying errors on a RAID drive in Oster, and as such the Claims are obvious over the Oster reference. Furthermore, there is no recitation in the Claims of a unique device or function for identifying errors in encoded data slices.  
  Nevertheless, Oster discloses in FIG. 4, a flow chart to achieve prioritized rebuilding of a hard disk. Par. [0038] In one embodiment, a user selection of preferred LUNs and/or blocks may be received and stored along with the tracking data, as shown in block 430. Clearly, detecting the failure of a hard disk in a RAID storage array is equivalent to identifying errors in encoded data slices. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use encoded data in a RAID drive in Oster, since identifying errors in encoded data slices is functionally equivalent to 

Regarding Claims 2, 3, 9, 10, 16, 17, selecting a slice-in-error; Oster discloses [0044] The heuristic analysis of block 450 may rank the LUNs of the hard disk according to a scale and create a rebuild order. The ranking scale may be relatively small such as 0-5 or 1-10 or may be larger, such as 0-100 or 1-1000. The ranking will determine the order or priority in which the LUNs in the failed hard disk are rebuilt, which is referred to herein as the rebuild order. 
Regarding Claim 4-7, 11-14, 18-20, obtaining the identity of the plurality slices-in-error to be rebuilt from an index; Oster discloses [0044] The heuristic analysis of block 450 may rank the LUNs of the hard disk according to a scale and create a rebuild order. The ranking scale may be relatively small such as 0-5 or 1-10 or may be larger, such as 0-100 or 1-1000. The scale may be expressed in any usable format, such as, for example, whole numbers (for example, 1, 2, 3, etc.), decimal numerals (0.11, 0.22, 0.25, 0.33, 0.38, 0.40, etc.), letters (for example, A, B, C, etc.), and others. The ranking will determine the order or priority in which the LUNs in the failed hard disk are rebuilt, which is referred to herein as the rebuild order. 
[0045] The LUNs on the failed hard disk which are determined by the heuristic analysis of the tracking data to be most needed are rebuilt first, followed by others. The rebuilding may be performed by reconstructing the data from the failed hard disk on a replacement hard disk drive or by reconstructing the data from the failed hard disk on .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,204,009. Although the claims at the Claims of the instant Application are broader in scope than the Claims recited in the U.S. Patent No. 10,204,009, and thus anticipate the Claims of the instant Application.  Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
TABLE: Independent Claims
Claims of the instant Application
Claims of U.S. Patent No. 10,204,009
1. (Currently Amended) A method of rebuilding data stored as encoded data slices in a distributed storage network (DSN), the method comprising: 

each  slice-in-error is an encoded data slice that includes an error, and each encoded data slice is one of a write-threshold number of encoded data slices included in a set of encoded data slices generated using per-data segment encoding values including a decode threshold; and wherein 
each slice-in error is associated with index information specifying: 
a particular distributed storage unit associated with the  slice-in- error; and 
a number of slices-in-error associated with the particular distributed storage unit; 
selecting a first slice-in-error to rebuild based, at least in part, on the number of slices-in- error associated with a first distributed storage unit associated with the first slice- in-error; 
issuing at least a decode threshold number of read slice requests to the first distributed storage unit; 

rebuilding, by the rebuilding module, the first slice-in-error using the decode threshold number of slices.  




8. (Currently Amended) A distributed storage network (DSN) comprising: a rebuilding module implemented in a processing device, the rebuilding module configured to: obtain an identity of a plurality slices-in-error to be rebuilt, wherein: 
each  slice-in-error error is an encoded data slice that includes an error, and each encoded data slice is one of a write-threshold number of encoded data slices included in a set of encoded data slices generated using per-data segment encoding values including a decode threshold; and 
wherein each slice-in error and is associated with index information specifying: 

select a first slice-in-error to rebuild based, at least in part, on the number of slices- in-error associated with a first distributed storage unit associated with the first slice-in-error; 
issue at least a decode threshold number of read slice requests to the first distributed storage unit; 
receive, from the first distributed storage unit, at least a decode threshold number of slices; and rebuild the first slice-in-error using the decode threshold number of slices.  


15. (Currently Amended) A non-transitory computer readable medium tangibly embodying a program of instructions configured to be stored in memory and executed by a processor, the program of instructions comprising: 
at least one instruction configured to obtain, by a rebuilding module implemented in a processing device, an 
each slice-in-error error is an encoded data slice that includes an error, and each encoded data slice is one of a write-threshold number of encoded data slices included in a set of encoded data slices generated using per-data segment encoding values including a decode threshold; and 
wherein each slice-in error and is associated with index information specifying: 
a particular distributed storage unit associated with the slice-in- error; and a number of slices-in-error associated with the particular distributed storage unit; 
at least one instruction configured to select a first slice-in-error to rebuild based, at least in part, on the number of slices-in-error associated with a first distributed storage unit associated with the first slice-in-error; 
at least one instruction configured to issue at least a decode threshold number of read slice requests to the first distributed storage unit; 
at least one instruction configured to receive from the first distributed 
at least one instruction configured to rebuild the first slice-in-error using the decode threshold number of slices.  

.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: January 28, 2021
Final Rejection  
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111